 

Cadd gitedr-Sobabeeo-DREx ver Rotes7, aaewPsts4 CEeld0ie Pais ES,

\S

a ONY VG Ae) vai ey, the enclosed Fudiual Notice / Avut te
the Conk Via Us. ish Fivst Class Mail -
T ap preciale youre consideration bf docket The enclosed

Dear Clerk of The Court ,

Ascuments -

On o def ferent walter, I have Sent a Supplemental Belef
Signed avd dated uly 25, rod) Via Ws. P.S Piouly Mal
Tracking Ne. 4ily Goll 8486 6743 2620 65
cmd USAS Left the Cont a notin as Ne Autherzed

Recipient war Available . See emcbosred statirs fee
Wc PS, Delivery We atten phed ow Feday guly 30,22) a)

1:20 PM.
L wll Schedule a Redelivers ;

thowld You fov Your Wnrchar s Fainding.

Respect fully Submi Hed |
fod far fegust 4, 202

# 488 60-034
FCI Williamsburg.

 

 

RECEIVED

r. 8. Bex 340 AUG 12 2091
_ PAUL D. BORMAN
Salto, , sc 29540 U.S. DISTRICT JUDGE
Case 2:13-cr-20600-PDB-DRG ECF No. 347, PagelD.5345 Filed 08/02/21 Page 2 of 15

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

FROM:

TO: 48860039

SUBJECT: Hi

DATE: 08/01/2021 10:51:13 AM

Tracking Number: 9114901189866743262065

We attempted to deliver your item at 1:30 pm on July 30, 2021 in DETROIT, MI 48243 and a notice was left because an
authorized recipient was not available. You may arrange redelivery by using the Schedule a Redelivery feature on this page or
may pick up the item at the Post Office indicated on the notice beginning July 31, 2021. If this item is unclaimed by August 14,
2021 then it will be returned to sender..

Status

Notice Left (No Authorized Recipient Available)

July 30, 2021 at 1:30 pm

DETROIT, MI 48243

Schedule Redelivery <— j<¢

 
 

Case 2:13-cr-20600-PDB-DRG ECF No. 347, PagelD.5346 Filed 08/02/21 Page 3 of 15

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

FROM: 48860039
TO:
SUBJECT: JUDICIAL NOTICE TO THE COURT
DATE: 08/01/2021 10:54:37 AM

CASE No: 2:13-cr-20600
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

RECEIVED

 

UNITED STATES OF AMERICA )
Plaintiff, )

)
V. ) Hon. Paul D. Borman AUG | d 2021
FARID FATA PAUL D. BORMAN
Defendant. ) U.S. DISTRICT JUDGE

JUDICIAL NOTICE TO THE COURT
Defendant Farid Fata ("Fata") respectfully submits this Judicial Notice, to notify the Court of the following new
developments as addendums to Fata's Supplemental Brief dated July 25, 2021, related to his Renewed Motion for
Compassionate Release pursuant to 18 U.S.C. 3582(C)(1)(A).

| - NEW CDC REPORT REBUTTALS THE GOVERNMENT'S ACCOUNT THAT FATA's VACCINATION PRECLUDED HIM
FROM COMPASSIONATE RELEASE UPON THE COVID-19 VIRUS :

Throughout the proceedings of Fata's Renewed Motion for Compassionate Release, the Government maintained that

 

Fata's vaccination precluded him from Compassionate Release (DE # 333, Page ID # 5044) and (DE # 344, Page # 5212)
as the COVID-19 vaccine mitigates his risk for severe illness from breakthrough infection.
On July 30, 2021, the CDC reported that the "dominant Delta variant", that accounts for 83% to 90% of infections in
the United States, is as contagious as chickenpox that even "fully vaccinated” individuals with breakthrough Delta COVID-19
infection can transmit it as they carry high levels of Delta COVID-19 in their nasopharynx. The Delta variant might cause
more severe disease even in individuals who are fully vaccinated after they contract the virus. This risk of severe iliness
is seen in the immunocompromised as in Fata's case (Exhibit A). United States v. Elias, 984 F.3d at 521 (6th Cir. 2021)
({rJelying on official guidance from the CDC is a common practice in assessing compassionate release motions). Much has
been made of Delta's ability to sidestep the immune defenses with increased rate of COVID-19 vaccine breakthrough
infections and severe illness (Exhibit B). The CDC has recorded about 5,500 hospitalizations and deaths in vaccinated
people, but it is not tracking milder breakthrough infections (Exhibit B).
Accordingly, for this reason and all the reasons stated in Fata's Briefs, Supplemental Briefs and Judicial Notices, Fata's
risk of COVID-19 vaccine breakthrough infection with severe illness is factual and Fata's vaccination does not cut against

his compassionate release.

|
 

Case 2:13-cr-20600-PDB-DRG ECF No. 347, PagelD.5347 Filed 08/02/21 Page 4 of 15

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

ll- THE GOVERNMENT RECOGNIZES THE "LONG TERM" SYMPTOMS OF COVID-19 KNOWN AS "LONG COVID" AS A
DISABILITY UNDER THE "AMERICANS WITH DISABILITIES ACT (ADA)" :

In its brief (DE # 305) and Supplemental Brief (DE # 310), the Government initially omitted Fata's email communications
with health services related to Fata's long hauler symptoms, and later undermined the intensity and severity of Fata's long
COVID symptoms describing them as "alleged ongoing symptoms of COVID-19" (DE # 322, Page ID # 4875), though Fata's
long COVID symptoms were confirmed and treated by two providers from the Bureau of Prisons (DE # 322, Government's
Exhibit 2, pages 8 and 10) and (DE # 322, Government's Exhibit 1, page 5) and are persistent more than 6 months after
he contracted COVID-19, even after vaccination. To update the Court, as of the date of this Judicial Notice, and since
the March 26, 2021 clinical encounter, Fata has not had the head CT Scan (work-up of migratory headaches) and Nerve
Conduction Studies (work-up for diabetic neuropathy) performed yet.

Fata is notifying the Court that on July 26, 2021, the White House, the Departments of Health and Human Services
(HHS), Justice, Education, and Labor provided Guidance and Resources to support individuals with Long COVID that can
now be considered a [disability] under the "Americans with Disabilities Act, ADA" (Exhibit C).

Respectfully Submitted,

Farid Fata fava fata Aegust | / 102 |

# 48860-039

FCI Williamsburg
P.O. Box 340
Salters, SC 29590

 
   

Case 2:13-cr-20600-PDB-DRG ECF No. 347, PagelD.5348 Filed 08/02/21 Page 5 of 15

EXHIBIT A
|
 

Case 2:13-cr-20600-PDB-DRG ECF No. 347, PagelD.5349 Filed 08/02/21 Page 6 of 15

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

FROM:

TO: 48860039

SUBJECT: Hi

DATE: 07/30/2021 11:51:13 PM

https://www.cnn.com/2021/07/30/health/breakthrough-infection-masks-cdc-provincetown-study/index.html

CDC shares ‘pivotal discovery’ on Covid-19 breakthrough infections that led to new mask guidance

CNN)A new study shows the Delta Covid-19 variant produced similar amounts of virus in vaccinated and unvaccinated people if
they get infected -- illustrating a key motivation behind the federal guidance that now recommends most fully vaccinated
Americans wear masks indoors.

Experts say that vaccination makes it less likely that you'll catch Covid-19 in the first place -- but for those who do, this data
suggests they could have a similar tendency to spread it as unvaccinated folks.

"High viral loads suggest an increased risk of transmission and raised concern that, unlike with other variants, vaccinated
people infected with Delta can transmit the virus," Dr. Rochelle Walensky, director of the US Centers for Disease Control and
Prevention, said in a statement Friday. The study, published by CDC Friday, describes 469 Massachusetts residents who were
infected in a July outbreak in Barnstable County, which includes the summer vacation destination Provincetown. No deaths
were reported among them. CDC document warns Delta variant appears to spread as easily as chickenpox and cause more
severe infection About 74% -- or 346 cases -- had been fully vaccinated. Of those cases, 79% reported symptoms. Genetically
sequenced cases revealed the Delta variant as the main culprit.

The researchers found evidence that viral loads were similar among 127 fully vaccinated people and 84 others who were
unvaccinated, partially vaccinated or whose vaccination status was unknown. Viral load is a proxy for how likely someone might
be to transmit the virus to others. ‘

On Tuesday, Walensky previewed these findings while unveiling guidance that people in areas with "high" or “substantial” Covid
-19 transmission should resume wearing masks indoors. Over 75% of the US population live in these areas.

The finding that the Delta variant resulted in similar viral loads "was a pivotal discovery leading to CDC's updated mask
recommendation," Walensky said Friday

n a new report, the CDC shares details from a Covid-19 outbreak around Provincetown, Massachusetts, shown here in 2020.

The masking recommendation was updated to ensure the vaccinated public would not unknowingly transmit virus to others,
including their unvaccinated or immunocompromised loved ones."

Questions remain

Prior to Delta, vaccination was known to impact factors that likely influence transmission. Not only did vaccinated people tend to
have lower viral loads, but they also had milder symptoms and were sick for less time.

But research has shown that Delta spreads more aggressively. Earlier this month, for example, Chinese scientists described
viral loads that were about roughly 1,000 times higher with Delta than earlier strains.

What#39:s different about the Delta variant? Here#39;s what#39;s known

What's different about the Delta variant? Here's what's known

On Thursday, a CDC internal document said the Delta variant was roughly as transmissible as as chickenpox, whereas an early
strain was closer to the common cold. This means that, under certain conditions, an infected person may have transmitted to
two or three people, on average, early in the outbreak. But now, with Delta, that number could be five to nine.

“It's one of the most transmissible viruses we know about. Measles, chickenpox, this -- they're all up there," Walensky told CNN
late Thursday.

The CDC document also cited reports indicating the variant might cause more severe disease, as well.

But even with similar viral loads, it's not a foregone conclusion that vaccinated people are necessarily as contagious as
unvaccinated people.

"This is intriguing data, it's important, but I'm not positive that you're equally as infectious if you're vaccinated,” said Dr. Monica
Gandhi, an infectious disease specialist at University of California, San Francisco, who was not involved in the research.

Gandhi said there are multiple parts to the immune system -- including antibodies and T cells -- that raise important questions
around using viral load, which is measured by PCR tests, as a proxy for how contagious someone is.

The new report says that "microbiological studies are required to confirm these findings" of similar viral loads among
breakthrough infections. It also notes that “asymptomatic breakthrough infections might be underrepresented" because they are

less likely to be detected.
Earlier this week, Walensky said that ongoing outbreak investigations will help uncover more about what happens when these

breakthrough infections do occur.

 
Case 2:13-cr-20600-PDB-DRG ECF No. 347, PagelD.5350 Filed 08/02/21 Page 7 of 15

 

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

"We are now continuing to follow those clusters to understand the impact of forward transmission of those vaccinated people,"
she said. “But again, | want to reiterate, we believe the vast majority of transmission is occurring in unvaccinated people and
through unvaccinated people."

Even more reason to get vaccinated

Even with Delta, Covid-19 vaccines still reduce the spread of the virus. Moreover, vaccinated people are far less likely to end up
in the hospital.

CDC updates guidance, recommends vaccinated people wear masks indoors in certain areas

CDC updates guidance, recommends vaccinated people wear masks indoors in certain areas

The CDC internal document estimated that vaccines reduce the risk of severe disease or death 10-fold or greater, and they
reduce the risk of infection three-fold.

"Getting vaccinated continues to prevent severe illness, hospitalization and death -- even with Delta," Walensky said this week.
Among the Massachusetts residents in the latest study, none died and only five were hospitalized.

Of those five, one person was unvaccinated and had underlying medical conditions, and four were vaccinated. Among the
vaccinated group, one had received the Pfizer vaccine, and the remaining three had received Johnson & Johnson. The
vaccinated individuals ranged in age from 20 to 70, and two had underlying health conditions.

Additional infections were identified among visitors from at least 22 other states who visited the area from July 3 through 17.
Thousands gathered for summer festivities, and infected people reported going to "densely packed indoor and outdoor events
at venues that included bars, restaurants, guest houses, and rental homes," the study says.

CDC recommends encouraging everyone to wear a mask in school, regardless of vaccination status

Although these findings motivated CDC to update its guidance for areas with higher levels of viral transmission, the study notes
that Barnstable County was not one of those areas until the outbreak. Between July 3 and 17, daily new cases rose from a 14-
day average of 0 to 177 cases per 100,000 residents..

The study suggests that “even jurisdictions without substantial or high COVID-19 transmission might consider expanding
prevention strategies, including masking in indoor public settings regardless of vaccination status."

"The measures we need to get this under control -- they're extreme. The measures you need are extreme," Walensky told CNN
fate Thursday.

The study also notes that breakthrough infections are expected, especially as the slice of the population that's vaccinated grows
larger. “As population-level vaccination coverage increases, vaccinated persons are likely to represent a larger proportion of
COVID-19 cases," the authors wrote. :

CNN previously reported on the outbreak connected to Provincetown. In total, at least 882 cases have been linked to the cluster
so far, about 60% of whom were Massachusetts residents, according to local officials.

Get CNN Health's weekly newsletter
Sign up here to get The Results Are !n with Dr. Sanjay Gupta every Tuesday from the CNN Health team.

The town manager of Provincetown, Alex Morse, told CNN Friday that the town appeared to be taking a favorable turn -- with an
indoor mask mandate in place and a test positivity rate that's on the decline.
"We think we're heading in the right direction, but obviously concerned about what's happened here in the last few weeks,"

Morse told CNN's John Berman.
A source familiar with the CDC's decision to update its recommendations previously told CNN that, in addition to the viral load
findings, the overall prevalence of Delta and lower-than-hoped vaccine uptake played key roles in the latest iteration of the

guidance.
CNN's Elizabeth Cohen contributed to this report.
Case 2:13-cr-20600-PDB-DRG ECF No. 347, PagelD.5351 Filed 08/02/21 Page 8 of 15

EXHIBIT B
Case 2:13-cr-20600-PDB-DRG ECF No. 347, PagelD.5352 Filed 08/02/21 Page 9 of 15

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

FROM:

TO: 48860039

SUBJECT: Hi

DATE: 07/27/2021 09:21:26 PM

https://www.whitehouse.gov/briefing-room/statements-releases/2021/07/26/fact-sheet-biden-harris-administration-marks-
anniversary-of-americans-with-disabilities-act-and-announces-resources-to-support-individuals-with-long-covid/

FACT SHEET: Biden-Harris Administration Marks Anniversary of Americans with Disabilities Act and Announces Resources to
Support Individuals with Long COVID
JULY 26, 2021

STATEMENTS AND RELEASES

Today, on the 31st Anniversary of the Americans with Disabilities Act (ADA), we celebrate the inclusion and access promoted by
the landmark civil rights law for disabled Americans. Grounded in four core outcomes of full participation, equal opportunity,
independent living, and economic self-sufficiency, the ADA prohibits discrimination on the basis of disability in contexts such as
of public accommodation, employment, transportation, and community living and provides recourse for people with disabilities
who faced discrimination. The nation has made significant progress since the law was signed. To commemorate this day,
President Biden will sign a proclamation marking the 31st anniversary of the Americans with Disabilities Act.

The Biden-Harris Administration has taken significant steps to achieve a more inclusive, accessible, and equitable country for
people with disabilities, including people with disabilities that experience multiple forms of discrimination and bias on the basis
of race, gender, sexual orientation and other factors. Through quick policy action, the Administration has ensured disabled
Americans are receiving resources and are included in key administrative proposals. Specifically, the Administration has:

Centered Equity as a Priority on Day One. President Biden's Inauguration Day Executive Order 13985 on Advancing Racial
Equity and Support for Underserved Communities Through the Federal Government directs the whole of federal government to
pursue a comprehensive approach to advancing equity for all, including with respect to persons with disabilities. Additionally,
the EO establishes an Equitable Data Working Group to assess federal data, including on disability, to advance equity.
Increased Access to Democracy for Voters with Disabilities. Executive Order 14019 on Voting Access ensures people with
disabilities can access key voting resources, requires an assessment of barriers to the right to vote independently and privately,
and will help ensure that all Americans, including voters with disabilities, can exercise their right to vote.

Raised Wages for Federal Contractors to $15. In April, President Biden signed Executive Order 14026 raising the minimum
wage for workers employed by federal contractors, including with respect to workers with disabilities.

Advanced Diversity, Equity, Inclusion, and Accessibility Across the Federal Government. In June, President Biden signed
Executive Order 14035 advancing diversity, equity, inclusion, and accessibility (DEIA) across the Federal government. The EO
charges agencies with assessing their state of DEIA to eliminate barriers employees face. For federal workers with disabilities,
the EO sets a path for the Federal government to become a model employer to improve accessibility, ensure accommodations
can be requested, increase opportunities for advancement and hiring, and reducing physical accessibility barriers.

Increased Access to COVID-19 Vaccinations and Affirmed the Civil Rights of Americans with Disabilities in Vaccine Distribution.
Agencies within the Department of Health and Human Services released funding and resources during the first 100 days to
increase access for people with disabilities to the COVID-19 vaccine, provide guidance on discrimination when distributing the
vaccine, and support best practices in vaccine access. The Administration for Community Living in partnership with the Centers
for Disease Control provided nearly $100 million in grants to help expand access. Additional resources include an overview of
disability rights laws in vaccine distribution from the Office for Civil Rights, and information from the Assistant Secretary for
Planning and Evaluation on barriers faced by older adults who cannot leave their homes when trying to access the vaccine.

In addition, President Biden's Build Back Better agenda outlines a path towards a more competitive, inclusive, and resilient
America. If enacted, these plans will provide significant investments to children and adults with disabilities to achieve
independent living, economic self-sufficiency, equitable educational opportunities, and full participation in the workforce and

communities.
They include the following key elements:

Invest in the Caregiving Economy. The Build Back Better agenda would expand access to long-term services and supports for
people with disabilities. This investment will also support well-paying caregiving jobs that include benefits and the ability to
collectively bargain as well as building state infrastructure to improve the quality of services and to support workers. The
funding will take significant steps to help peopte with disabilities access high-quality care in their homes and communities.
Phase Out of Subminimum Wages. The Build Back Better agenda proposes a phase out of the subminimum wage provision in
section 14(c) of the Fair Labor Standards Act. In addition, President Biden proposes investments to expand access to

—-+t-
Case 2:13-cr-20600-PDB-DRG ECF No. 347, PagelD.5353 Filed 08/02/21 Page 10 of 15

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

competitive, integrated employment opportunities for workers with disabilities.

Expansion of Inclusive, Accessible Preschool. The Build Back Better Agenda calls for a national partnership with states to offer
free, high-quality, accessible, and inclusive preschool to ail 3-and 4-year-olds benefitting five million children. Children with
disabilities benefit from inclusive, accessible pre-school programs with their peers, and all children benefit when we create socio
-economically diverse preschool classrooms where all students can thrive.

Address Teacher Shortages through the Development of Special Education Teachers. The Build Back Better agenda invests in
personnel preparation funds under the Individuals with Disabilities Education Act (IDEA), funding pathways to additional
certifications| and strengthening existing teacher preparation programs for special educators.

Paid Leave that Supports All Families.. President Biden's Build Back Better agenda proposes a guarantee of 12 weeks of paid
parental, family, and personal illness/safe leave by year 10 of the program, and also ensures workers get three days of
bereavement leave per year starting in year one. The program will provide workers up to $4,000 a month, with a minimum of
two-thirds of average weekly wages replaced, rising to 80 percent for the lowest wage workers. The plan has an inclusive
definition of family, ensuring workers can care and be cared for by a loved one who is not related by blood, which will greatly
benefit many communities, including LGBTQ+ individuals and people with disabilities.

Today the Administration is also releasing a package of guidance and resources to support individuals experiencing the long-
term symptoms of COVID-19 or "Post- Acute Sequelae of SARS-CoV-2 infection (PASC)," known commonly as “long COVID."
The announcements from the Departments of Health and Human Services (HHS), Justice, Education, and Labor provide
information about where individuals can access resources and accommodations and clarifies the rights for health and
educational services and supports. This includes:

Guidance explaining that long COVID can be a disability under various Federal civil rights laws. The Office for Civil Rights at
HHS and Department of Justice released guidance (available here and here) explaining that some individuals with long COVID
may have a disability under various civil rights laws that entitles them to protection from discrimination. 7
Guidance that addresses the needs of children with long COVID who may be children with disabilities. The Department of
Education Office for Civil Rights and Office of Special Education and Rehabilitative Services issued a resource document
providing information about schools’ and public agencies’ responsibilities for the provision of services and reasonable
modifications to children and students for whom long COVID is a disability.

Access to resources on disability support services. The Administration for Community Living at HHS released a guide to
community-based resources that can help people if they now need assistance to live in their own home, go to work or school, or
participate in the community. These resources can provide information about what is available locally; help people connect to
services, such as transportation and personal care attendants; help arrange reasonable accommodations and access
vaccinations; and more.

information about accommodations in the workplace. The Office of Disability Employment Policy (ODEP) at the Department of
Labor launched a new webpage that includes resources on long COVID organized by stakeholder groups, such as workers,
youth and young adults, and employers. The resources include information on requesting and providing workplace
accommodations for individuals with long COVID. In addition, ODEP released a blog discussing the impact of long COVID on
workers with disabilities.
 

Case 2:13-cr-20600-PDB-DRG ECF No. 347, PagelD.5354 Filed 08/02/21 Page 11 of 15

EXHIBIT C
Case 2:13-cr-20600-PDB-DRG ECF No. 347, PagelD.5355 Filed 08/02/21 Page 12 of 15

 

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

FROM:

TO: 48860039

SUBJECT: Hi

DATE: 07/31/2021 10:36:24 AM

https://www.nytimes.com/2021/07/22/health/coronavirus-breakthrough-infections-delta.html
Why Vaccinated People Are Getting ‘Breakthrough’ Infections

The vac eer en espafiol
A wedding in Oklahoma leads to 15 vaccinated guests becoming infected with the coronavirus. Raucous Fourth of July

celebrations disperse the virus from Provincetown, Mass., to dozens of places across the country, sometimes carried by fully
vaccinated celebrants.

As the Delta variant surges across the nation, reports of infections in vaccinated people have become increasingly frequent
including, most recently, among at least six Texas Democrats, a White House aide and an aide to Speaker Nancy Pelosi.

The highly contagious variant, combined with a lagging vaccination campaign and the near absence of preventive restrictions,
is fueling a rapid rise in cases in all states, and hospitalizations in nearly all of them. It now accounts for about 83 percent of

infections diagnosed in the United States.

But as worrying as the trend may seem, breakthrough infections those occurring in vaccinated people are still relatively
uncommon, experts said, and those that cause serious illness, hospitalization or death even more so. More than 97 percent of
people hospitalized for Covid-19 are unvaccinated. cines are effective at preventing serious illness and death, but they are not a

golden shield against the
The takeaway message remains, if you're vaccinated, you are protected,” said Dr. Celine Gounder, an infectious disease

specialist at Bellevue Hospital Center in New York. "You are not going to end up with severe disease, hospitalization or death.”

Reports of breakthrough infections should not be taken to mean that the vaccines do not work, Dr. Anthony S. Fauci, the Biden
administration's top pandemic adviser, said on Thursday at a news briefing.

“By no means does that mean that you're dealing with an unsuccessful vaccine," he said. "The success of the vaccine is based
on the prevention of illness."

Still, vaccinated people can come down with infections, overwhelmingly asymptomatic or mild. That may come as a surprise to
many vaccinated Americans, who often assume that they are completely shielded from the virus. And breakthrough infections
raise the possibility, as yet unresolved, that vaccinated people may spread the virus to others. Given the upwelling of virus
across much of the country, some scientists say it is time for vaccinated people to consider wearing masks indoors and in
crowded spaces like shopping malls or concert halls a recommendation that goes beyond current guidelines from the Centers
for Disease Control and Prevention, which recommends masking only for unvaccinated people.

The agency does not plan to change its guidelines unless there is a significant change in the science, said a federal official
speaking on condition of anonymity because he was not authorized to speak on the matter.

DELTA VARIANT ANSWERSWhat scientists know about the mutated version of the coronavirus.

The agency's guidance already gives local leaders latitude to adjust their policies based on rates of transmission in their
communities, he added. Citing the rise of the Delta variant, health officials in several California jurisdictions are already urging a

return to indoor masking; Los Angeles County is requiring it.

YOUR CORONAVIRUS TRACKER: We'll send you the latest data for places you care about each day.

Sign Up
"Seatbelts reduce risk, but we still need to drive carefully," said Dr. Scott Dryden-Peterson, an infectious disease physician and

epidemiologist at Brigham & Women's Hospital in Boston. "We're still trying to figure out what is ‘drive carefully’ in the Delta era,
and what we should be doing."

The uncertainty about Delta results in part from how it differs from previous versions of the coronavirus. Although its mode of
transmission is the same _ itis inhaled, usually in indoor spaces Delta is thought to be about twice as contagious as the

original virus.

Significantly, early evidence also suggests that people infected with the Delta variant may carry roughly a thousandfold more
virus than those infected with the original virus. While that does not seem to mean that they get sicker, it does probably mean

that they are more contagious and for longer.

—|0-
Case 2:13-cr-20600-PDB-DRG ECF No. 347, PagelD.5356 Filed 08/02/21 Page 13 of 15

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

Dose also matters: A vaccinated person exposed to a low dose of the coronavirus may never become infected, or not noticeably
so. A vaccinated person exposed to extremely high viral loads of the Delta variant is more likely to find his or her immune
defenses overwhelmed.

The problem grows worse as community transmission rates rise, because exposures in dose and number will increase.
Vaccination rates in the country have stalled, with less than half of Americans fully immunized, giving the virus plenty of room to
spread.

The Coronavirus Outbreak

Latest Updates

Updated

July 30, 2021, 7:36 p.m. ETJuly 30, 2021

July 30, 2021

Missing genetic data on the early coronavirus from China has re-emerged.

Some New Yorkers say $100 offer inspired them to get vaccinated.

A third of white-tailed deer tested in a survey were exposed to the coronavirus.

Unvaccinated people "are not, for the most part, taking precautions, and that's what's driving it for everybody," said Dr. Eric J.
Rubin, the editor in chief of the New England Journal of Medicine. "We're all susceptible to whatever anyone's behavior is in this
epidemic."

Dr. Gounder likened the amount of protection offered by the vaccines to a golf umbrella that keeps people dry in a rainstorm.
“But if you're out in a hurricane, you're still going to get wet," she said. "That's kind of the situation that the Delta variant has
created, where there's still a lot of community spread.”

For the average vaccinated person, a breakthrough infection is likely to be inconsequential, causing few to no symptoms. But
there is concern among scientists that a few vaccinated people who become infected may go on to develop long Covid, a poorly
understood constellation of symptoms that persists after the active infection is resolved.

Much has been made of Delta's ability to sidestep immune defenses. In fact, all of the existing vaccines seem able to prevent
serious illness and death from the variant. In laboratory studies, Delta actually has proved to be a milder threat than Beta, the
variant first identified in South Africa.

Whether a vaccinated person ever becomes infected may depend on how high antibodies spiked after vaccination, how potent
those antibodies are against the variant, and whether the level of antibodies in the person's blood has waned since
immunization.

In any case, immune defenses primed by the vaccines should recognize the virus soon after infection and destroy it before
significant damage occurs.

“That is what explains why people do get infected and why people don't get seriously ill," said Michel C. Nussenzweig, an
immunologist at Rockefeller University in New York. "It's nearly unavoidable, unless you're going to give people very frequent
boosters."

There is limited evidence beyond anecdotal reports to indicate whether breakthrough infections with the Delta variant are more
common or more likely to fan out to other people. The C.D.C. has recorded about 5,500 hospitalizations and deaths in
vaccinated people, but it is not tracking milder breakthrough infections.

Additional data is emerging from the Covid-19 Sports and Society Workgroup, a coalition of professional sports leagues that is
working closely with the C.D.C. Sports teams in the group are testing more than 10,000 people at least daily and sequencing all
infections, according to Dr. Robby Sikka, a physician who worked with the N.B.A.'s Minnesota Timberwolves.

Breakthrough infections in the leagues seem to be more common with the Delta variant than with Alpha, the variant first
identified in Britain, he said. As would be predicted, the vaccines cut down the severity and duration of iliness significantly, with
players returning less than two weeks after becoming infected, compared with nearly three weeks earlier in the pandemic.

But while they are infected, the players carry very high amounts of virus for seven to 10 days, compared with two or three days
in those infected with Alpha, Dr. Sikka said. Infected players are required to quarantine, so the project has not been able to
track whether they spread the virus to others but it's likely that they would, he added.

If they're put just willy-nilly back into society, | think you're going to have spread from vaccinated individuals,” he added. "They

don't even recognize they have Covid because they think they're vaccinated."

—f\—
 

Case 2:13-cr-20600-PDB-DRG ECF No. 347, PagelD.5357 Filed 08/02/21 Page 14 of 15

TRULINCS 48860039 - FATA, FARID - Unit: WIL-A-B

Elyse Freitas was shocked to discover that 15 vaccinated people became infected at her wedding. Dr. Freitas, 34, a biologist at
the University of Oklahoma, said she had been very cautious throughout the pandemic, and had already postponed her
wedding once. But after much deliberation, she celebrated the wedding indoors on July 10.

Based on the symptoms, Dr. Freitas believes that the initial infection was at a bachelorette party two days before the wedding,
when a dozen vaccinated people went unmasked to bars in downtown Oklahoma City; seven of them later tested positive.
Eventually, 17 guests at the wedding became infected, nearly all with mild symptoms.

"In hindsight, | should have paid more attention to the vaccination rates in Oklahoma and the emergence of the Delta variant
and adjusted my plans accordingly," she said. An outbreak in Provincetown, Mass., illustrates how quickly a cluster can grow,
given the right conditions. During its famed Fourth of July celebrations, the small town hosted more than 60,000 unmasked
revelers, dancing and mingling in crowded bars and house parties.

The crowds this year were much larger than usual, said Adam Hunt, 55, an advertising executive who has lived in Provincetown
part time for about 20 years. But the bars and clubs didn't open until they were allowed to, Mr. Hunt noted: "We thought we
were doing the right thing. We thought we were OK."

Mr. Hunt did not become infected with the virus, but several of his vaccinated friends who had flown in from places as far as
Hawaii and Alabama tested positive after their return. In all, the cluster has grown to at least 256 cases _ including 66 visitors
from other states about two-thirds in vaccinated people.

"| did not expect that people who were vaccinated would be becoming positive at the rate that they were," said Steve Katsurinis,
chair of the Provincetown Board of Health. Provincetown has moved swiftly to contain the outbreak, reinstating a mask advisory
and stepping up testing. It is conducting 250 tests a day, compared with about eight a day before July 1, Mr. Katsurinis said.

Health officials should also help the public understand that vaccines are doing what they are supposed to preventing people
from getting seriously ill, said Kristen Panthagani, a geneticist at Baylor College of Medicine who runs a blog explaining
complex scientific concepts.

"Vaccine efficacy isn't 100 percent it never is," she said. "We shouldn't expect Covid vaccines to be perfect, either. That's too
high an expectation.”

-j2-
Case 2:13-cr-20600-PDB-DRG ECF No. 347, PagelD.5358 Filed 08/02/21 Page 15 of 15

brid Fata

HY 8860-034
Fer W lames burg
P.&. Box 340

Sabtirs, Sc 29596

x TIME SENsit

TIVE X

LEGAL MATL

 

Lene rable. Faull N. Berman

OFFICE OF THE CLERK
theedere Levin U.S.
23| We Lafayette BLVD- Ryem 564

Debt, “ae M stat) \! ‘Sv

Court House

Pew obkb. QL LEBD,
